Citation Nr: 1539975	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-28 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a sleep disorder to include insomnia.   

2.  Entitlement to service connection for a right foot plantar fasciitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the Tennessee Army National Guard and had a period of active duty from December 2002 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

A transcript of the May 2015 videoconference hearing is of record in the Veterans Benefits Management System (VBMS).  VBMS does not include any other documents.  The Veteran's Virtual VA claims file includes VA treatment records dated from October 2011 to February 2012, which were reviewed by the RO in the September 2012 statement of the case.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

During the May 2015 hearing, the Veteran reported having a sleep study done at Vanderbilt University; however, there is no record of that study in the claims file.  Therefore, a remand is needed to obtain any outstanding treatment records. 

The Board also notes that the Veteran was afforded a VA examination in March 2011 in connection with her claim for service connection for right foot plantar fasciitis.  Although the examiner did render a current diagnosis, she did not provide any opinio as to the etiology of that disorder.  Therefore, the case must be remanded to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any sleep and right foot disorders.  A specific request should be made for the Vanderbilt sleep study.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records dated from October 2004 through October 2006 and since February 2012.  A specific request should be made for records from the Nashville and Murfreesboro VAMCs.  

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any sleep disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In particular, the examiner should determine whether a sleep study is needed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current sleep disorders.  In so doing, the examiner should note that the Veteran is already service-connected for fibromyalgia and depressive disorder; therefore, he or she should determine if the Veteran has any sleep disorder that is separate from those disabilities rather than a symptom attributable to them.

For any diagnosis that is identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to her military service, to include any symptomatology therein.  

In rendering this opinion, the examiner should note the service treatment records reflecting an August 2003 assessment of insomnia, VA treatment records showing a prescription for Zolpidem in March 2009, and the June 2011 VA fibromyalgia examination and July 2011 VA psychological examination attributing insomnia to the Veteran's fibromyalgia and depression.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right foot plantar fasciitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

 The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

In her May 2015 testimony, the Veteran asserted that her bilateral foot pain began in service due to wearing uncomfortable boots while on her feet for long periods of time as a cook.  Her DD 214 verifies this military occupational specialty, and she is already service-connected for left foot plantar fasciitis.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's right foot plantar fasciitis is causally or etiologically related to her military service, to include her duties therein.  

In rendering this opinion, the examiner should note the service treatment records reflecting treatment for left foot pain and the Veteran's lay statements that her foot pain was bilateral at that time, but worse in her left foot than in her right foot.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and her representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

